                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

RANDY WILLIAMS,                                  §
                                                 §
               Plaintiff,                        §
                                                 §
vs.                                              § CIVIL ACTION NO. 4:19-1616-MGL-KDW
                                                 §
AMERICAN INTERNATIONAL GROUP,                    §
INC.; AMERICAN HOME ASSURANCE                    §
COMPANY; MCANGUS, GOUDELOCK &                    §
COURIE LLC; and COVENTRY                         §
HEALTHCARE,                                      §
                                                 §
               Defendants.                       §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
 AND DISMISSING PLAINTIFF’S AMENDED COMPLAINT WITHOUT PREJUDICE
           AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Randy Williams (Williams) is a self-represented litigant. In his amended complaint,

he asserts several state law claims against Defendants American International Group, inc., American

Home Assurance Company, McAngus, Goudelock & Courie LLC, and Coventry Healthcare.

       The matter is before the Court for review of the Report and Recommendation of the United

States Magistrate Judge suggesting Williams’s amended complaint be dismissed without prejudice

and without issuance and service of process. The Magistrate Judge prepared the Report in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on February 25, 2020, and Williams filed his

objections on March 6, 2020. The Court has carefully reviewed the objections, but holds them to

be without merit. It will therefore enter judgment accordingly.

       Fed. R. Civ. P. 72(b)(2) requires the party “file specific written objections to the proposed

findings and recommendations.” Williams’s submission, however, generally contains nothing more

than quotations, conclusory allegations, and meritless arguments. Yet, he fails to raise any specific

objection to the Report. Thus, the Court will overrule Williams’s objections.

       Therefore, after a thorough review of the Report and the record in this case pursuant to the

standard set forth above, the Court overrules Williams’s objections, adopts the Report, and

incorporates it herein. Therefore, it is the judgment of this Court Williams’s amended complaint

is DISMISSED WITHOUT PREJUDICE and without issuance and service of process.

       IT IS SO ORDERED.

       Signed this 10th day of March, 2020, in Columbia, South Carolina.


                                                  /s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE

                                         *****
                              NOTICE OF RIGHT TO APPEAL

       Williams is hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 2
